Citation Nr: 1110437	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-46 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for a psychophysiologic reaction of the musculoskeletal system with Reiter's syndrome with conjunctivitis and cuticular drusen, currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the VA Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

A hearing was held on January 14, 2011, in Wichita, Kansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Reasons for Remand:  To obtain additional treatment records and to afford the Veteran VA examinations.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, it appears that there may be additional treatment records that are not associated with the claims file.  In this regard, the Veteran testified at his January 2011 hearing that he receives all of his treatment through VA. An August 2009 VA examination report notes that the examiner conferred with the Veteran's primary care physician at Dole VA Medical Center who stated that the Veteran's records would be updated.  However, the claims file does not contain any VA medical records dated after March 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c) (2010).  Therefore, the RO should attempt to obtain any and all treatment records pertaining to the Veteran's service-connected disability.

In addition, the Board notes that the Veteran was last afforded VA examinations in January 2008 and February 2008.  An additional VA medical opinion was obtained in August 2009, but an examination was not performed at that time.  The Veteran testified at his January 2011 hearing that his disability had worsened since 2008.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, the VA examiners did not address all of pertinent rating criteria necessary to evaluate the Veteran's disability.  For example, they did not address whether the Veteran has any incapacitating exacerbations, anemia, or weight loss.  Therefore, the Board finds that additional VA examinations are necessary for the purpose of determining the current severity and manifestations of the Veteran's service-connected psychophysiologic reaction of the musculoskeletal system with Reiter's syndrome with conjunctivitis and cuticular drusen.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

A specific request should be made for VA medical records dated from March 2009 to the present.

2.  The Veteran should be afforded a VA orthopedic examination to ascertain the severity and manifestations of his service-connected psychophysiologic reaction of the musculoskeletal system with Reiter's syndrome with conjunctivitis and cuticular drusen.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

It should be noted that the Veteran has also suffered strokes.  If it is not possible to differentiate between impairment resulting from the Veteran's psychophysiologic reaction of the musculoskeletal system with Reiter's syndrome with conjunctivitis and cuticular drusen and impairment resulting from any other nonservice-connected disorders, the examiner should state so in the report.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should identify the joints affected and provide the range of motion in degrees for each of those joints.  He or she should indicate whether there is any form of ankylosis in the joint or limitation of motion with swelling, muscle spasm, or painful motion.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner should also state whether the Veteran has symptom combinations productive of definite impairment of health objectively supported by examination findings.  He or she should note whether there are incapacitating exacerbations occurring 3 or more times per years; weight loss and anemia productive of severe impairment of health; severely incapacitating exacerbations occurring four or more times per year or a lesser number over prolonged periods; and/or, constitutional manifestations associated with active joint involvement that are totally incapacitating.  

In addition, the examiner should identify any other chronic residuals of the Veteran's disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA mental examination to ascertain the severity and manifestations of his service-connected psychophysiologic reaction of the musculoskeletal system with Reiter's syndrome with conjunctivitis and cuticular drusen.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

It should be noted that the Veteran has also suffered strokes.  If it is not possible to differentiate between impairment resulting from the Veteran's psychophysiologic reaction of the musculoskeletal system with Reiter's syndrome with conjunctivitis and cuticular drusen and impairment resulting from any other nonservice-connected disorders, the examiner should state so in the report.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should specifically address the level of social and occupational impairment attributable to his disorder. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA eye examination to ascertain the severity and manifestations of his service-connected psychophysiologic reaction of the musculoskeletal system with Reiter's syndrome with conjunctivitis and cuticular drusen.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

It should be noted that the Veteran has also suffered strokes.  If it is not possible to differentiate between impairment resulting from the Veteran's psychophysiologic reaction of the musculoskeletal system with Reiter's syndrome with conjunctivitis and cuticular drusen and impairment resulting from any other nonservice-connected disorders, the examiner should state so in the report.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, the examiner should state whether the Veteran has chronic trachomatous conjunctivitis.  If so, it should be noted whether the disorder is active or is healed with any residuals.  If not, the examiner should indicate whether the Veteran has other chronic conjunctivitis that is active or healed with residuals.  He or she should also identify any impairment due to cuticular drusen and provide the findings necessary to evaluate visual acuity impairment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence, if any.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is certified to the Board for appellate review.  This SSOC should contain the provisions of 38 C.F.R. § 4.126(d), which provides that when a single disability has been diagnosed as both a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



